Filed 5/18/2018 5:34 PM
El Paso County - 210th District Court                                                       NORMA FAVELA BARCELEAU
                                                                                                            District Clerk
                                                                                                         El Paso County
                                                                                                           20170D04663


                                        IN THE 210TH JUDICIAL DISTRICT COURT
                                             OF EL PASO COUNTY, TEXAS
                                                                                         FILED IN
              THE STATE OF TEXAS                           )                      8th COURT OF APPEALS
                                                                                      EL PASO, TEXAS
                                                           )
                                                                                  5/21/2018 11:11:00 AM
              V.                                           )          CAUSE    NO. 20170D04663
                                                                                      DENISE PACHECO
                                                           )                               Clerk
              MANUEL ALEJANDRO VALMANA                     )

                                                NOTICE OF APPEAL

              TO THE HONORABLE JUDGE OF SAID COURT:

                      Now comes Manuel Alejandro Valmana, Defendant/Appellant in the above styled and

              numbered cause, and gives this written notice of appeal to the Court of Appeals of the State

              of Texas from an Trial Judgment rendered against Manuel Alejandro Valmana.

                                                        Respectfully submitted,

                                                          /s/ James D. Lucas         ____________
                                                        James D. Lucas
                                                        2316 Monana Avenue
                                                        El Paso, TX 79903
                                                        Tel: (915) 532-8811
                                                        Fax: (915) 532-8807
                                                        State Bar No. 12658300
                                                        Attorney for Apellant

                                             CERTIFICATE OF SERVICE

                      This is to certify that on May 18, 2018, a true and correct copy of the above and

              foregoing document was served on the District Attorney's Office, El Paso County, Texas

              County, 500 E. San Antonio, El Paso, Texas 79901, by electronic means to

              dacriminal@epcounty.com .

                                                          /s/ James D. Lucas
                                                        James D. Lucas